 

 

Case 1:18-cv-05769-CM Document 23 Filed 08/24/20 Page 1of5

Christenson v. Democratic National Committee (1:18-cv-05769} District Court, $.D. New York Judge
Colleen McMahon

Movant David Andrew Christenson
August 14*, 2020

Motion for Leave to File Amicus 52 — [GODSPEED.] The Electoral College is the key to saving Mankind.

The epiphany that | just had is that Judges/Attorneys are needed to draft the agreements fora
brokered Electoral College. Those Judges/Attorneys are you because you gave me a voice and thus

un Mankind a voice. (Attached: the last paragraph of my book.)
Cad |

* Uh. _ This is disjointed and incoherent, but think about the ideas. | am writing as | am thinking about this.

 

\ abe:
( | YOU ARE SIGNATURES TO SOMETHING THAT WAS 244 YEARS IN THE MAKING.
ai (Updated case list with Judges)
an
Li Did God whisper to you about me and that is why you gave me a voice?
t
ci 90% of you did not. |

The steering committee will be comprised of Judges Koelt!, Ungaro, Kinkeade, Garaufis, McMahon and

Rosenthal. They will decide, in conjunction with you, where your talents are best needed. You all are

going to write a mini Constitution of sorts. (The Judiciary will no tonger be subservient and will take its

rightful and equal place within our Republic.) Jane Roberts, wife of the Chief Justice, could help. Her
‘expertise is in attorney placement. You all will need clerks.)

All we need to do is get me, or someone, on some of the ballots and get 10 of the 538 Electoral College
votes. In 2016 seven Electoral College votes went to other candidates besides Trump and Clinton. If no
one gets 270. votes we could change the course of history.

This is very important. Pick someone else besides me and | will give you my unconditional support.
Mankind comes first.

This pleading was about my quitting and then God gave me this idea. Make it so the Presidential
Candidates don’t get the 270 Electoral Votes. We save the Republic.

We turn the Electoral College into a quasi-Presidential/Constitutional Convention. If you want to be
President you need to abide by the will of the people and act Presidential. No lying to the people, etc.
The sky is the limit. We get to center the pendulum. We get to fix the mistakes from the first 244 years
of the Republic. {I must be on some real drugs to think that this can work.)

[| made mistakes but f am not wrong. - It is time for me to quit. Do you know how | know that it is time
to quit? | am thinking more and more about buying guns and | hate guns. | would lay my life down for
the Secondment Amendment but | don’t want to own any guns. The military made me an expert

 
TT
Case 1:18-cv-05769-CM Document 23 Filed 08/24/20 Page 2 of 5 2

marksman and it was during that time that | developed an aversion to guns. Buying a gun means | failed
in my quest to save Mankind.]

We are entering a nuclear winter.

Did you know that I filed an application with the Federal Election Commission to run for President? It is
not that | want to be President but | want to make a difference. My Political Action Committee is called:
The Reluctant Patriot (TRP).

The Electoral College is the key to making a difference, saving Mankind and honoring the Constitution.
Remember we are a Republic and not a true Democracy. Five Presidents have jost the popular vote but

won the Electoral College vote.

(Jonathan Swift: “When a true genius appears, you can know him by this sign: that all the dunces are ina
confederacy against him.”)

Filed in the following cases:

1. United States v. Boucher (1:18-cr-00004) District Court, W.D. Kentucky Judge Marianne O. Battani
Federal Court - 231 W. Lafayette Blvd., Room 252 - Detroit, MI 48226

2. United States v. Flynn (1:17-cr-00232) District Court, District of Columbia Judge E. Sullivan Federal
Court - 333 Constitution Ave. N.W. - Washington D.C. 20001

3. United States v. Stone (1:19-cr-00018) District Court, District of Columbia Judge A. Jackson Federai
Court - 333 Constitution Ave. N.W. - Washington D.C. 20001

4. Benitez-White v. Peoples Republic of China (4:20-cv-01562) District Court, S.D. Texas Judge Ewing
Werlein Jr. Federal Court - 515 Rusk Street - Houston, TX 77002

5. Azelea Woods of Ouachita v. Peoples Republic of China (3:20-cv-00457-TAD-KLH) District Court,
W.D. Louisiana Judge Terry Alvin Doughty Federal Court - 201 Jackson Street - Suite 215 - Monroe,
Louisiana 71201

6. Alters v. Peoples Republic of China (1:20-cv-21108) District Court, $.D. Florida Judge Ursula Ungaro
Federal Court - 400 North Miami Avenue - Room 12-4 - Miami, Florida 33128

7. Buzz Photo v. Peoples Republic of China (3:20-cv-00656) District Court, N.D. Texas Judge Ed
Kinkeade Federal Court - 1100 Commerce St. - Room 1625 - Dallas, Texas 75242

8. Terminated July 6", 2020, Aharon v. Chinese Communist Party (9:20-cv-80604) District Court, 5.D.
Florida Judge Roy K. Altman Federal Court - 299 East Broward Blvd. - Fort Lauderdale, FI. 33301

9. United States v. Manning (1:19-dm-00012) District Court, E.D. Virginia Judge Anthony John Trenga
Federal Court - 401 Courthouse Square - Alexandria, VA 22314

10. United States v. Snowden (1:19-cv-01197) District Court, E.D. Virginia Judge Liam O'Grady Federal
Court - 401 Courthouse Square - Alexandria, VA 22314

11. United States v. Snowden (1:13-cr-265)) District Court, E.D. Virginia Senior Judge Claude M. Hilton
Federal Court - 401 Courthouse Square - Alexandria, VA 22314

12. United States v. Assange (1:18-cr-00111) District Court, E.D. Virginia Senior Judge Claude M. Hilton
Federal Court - 401 Courthouse Square - Alexandria, VA 22314

 
13.

14.

15.

16.

17.
18.

19.

Godspeed

David Andre

 

Case 1:18-cv-05769-CM Document 23 Filed 08/24/20 Page 3 of5

In re: Michael Flynn (20-5143) Court of Appeals for the D.C. Circuit Clerk Mark Langer U. S. Appeals
Court D.C. - 333 Constitution Ave. N.W. - Washington D.C. 20001

In re: Reality Winner {20-11692) Court of Appeals for the 11 Circuit Clerk David Smith Appeals
Court 11" Circuit - 56 Forsyth St., N.W. - Atlanta, Georgia 30303

Democratic National Committee v. The Russian Federation (1:18-cv-03501) District Court, $.D. New
York John George Koeltl

Christenson v. Democratic National Committee (1:18-cv-05769) District Court, $.D. New York Judge
Colleen McMahon

Juliana v. United States of America (6:15-cv-01517) District Court, D. Oregon Judge Ann L. Aiken
Pen American Center, Inc. v. Trump (1:18-cv-09433) District Court, $.D. New York Judge Lorna Gail
Schofield

State Of New York v. Donald Trump (1:17-cv-05228}) District Court, E.D. New York Judge Nicholas
Garaufis

   

Box $063

Miramar Beach, Florida 32550
504-715-3086 .
davidandrewchristenson@gmail.com;
dchristenson6@hotmail.com;

ERTIFICATE OF SERVICE

 

 

David Andrew Christenson

 

 
Case 1:18-cv-05769-CM Document 23 Filed 08/24/20 Page 4 of5

My books have been removed/censored/sanitized from the Library of Congress. All references to me and :
my books have been removed/censored/sanitized from the Library of Congress. My books have Library of
Congress Control Numbers (LCCN). This book was placed into the Library of Congress in 2012.

The United States Supreme Court and The Katrina Virus
A Prelude/Reference Book/Appendix - Book 7
By David Andrew Christenson
ISBN 978-0-9846893-8-5 Hardback SCKV
ISBN 978-0-9846893-9-2 EBook SCKV
LCCN 2012933074
Copyright 1-724163643
Persimmon Publishing
Box 9063
Miramar Beach, Florida 32550

An Epic Constitutional Crisis. | am talking about the political destruction of all three branches (Executive,
Judicial and Legislative) of our Federal Government. One hundred and fifty five million Americans and
Canadians may be infected with The Katrina Virus. Did the United States Supreme Court participate in
the criminal cover-up? Misprision is a crime/felony. In simple terms it means that you had knowledge of
a crime and did nothing. Did the Supreme Court have knowledge? YES! | gave them the knowledge. The
real question is: what did the Supreme Court do with the knowledge of The Katrina Virus and the cover-
up?

There was no simple way to present this story. | fully acknowledge that the material is presented in an
incoherent manner. What you are reading is a compilation of my communications with the Supreme
Court since my arrest for cyberstalking FBI Special Agent Steven Rayes on March 15", 2011. It must be
emphasized that | was arrested on a Louisiana Warrant (not a Federa! Warrant as one would expect.)
and | have never been charged with a crime. A Louisiana Search and Seizure Warrant was used by the
FBI to steal my evidence, documentation, etc. of what happened in New Orleans after Hurricane Katrina.
In simplistic terms chemical warfare contaminates were released from DOD and CIA classified facilities.
The United States Military conducted operational missions in violation of Federal Law and killed
Americans. 1500 Americans are still missing. Were the contaminated bodies recovered, analyzed and
burned in Federal Government incinerators? Are some of the bodies being kept alive in vegetative states
so that the Federal Government can study the long term effects of the Katrina Virus? (Remember the |
Syphilis Studies in Alabama and Guatemala.) :

 

This is a Prelude/Reference Book/Appendix. The end of the story has not been written. Judgment must /
not be passed upon the Supreme Court at this time. The Supreme Court may have actually protected
me. Think about it. Who could the Supreme Court have turned to? Congress and the Executive Branch
are responsible for the murder, genocide, treason and crimes against humanity. The only option for the
Supreme Court may have been to provide me with the protection needed, to not only uncever the truth
about the Katrina Virus, but to bring it to the attention of American and Canadian people.

 
 

062S00077042336

Case 1:18-cv-05769-CM Document 23 Filed 08/24/20 Page 5 of 5

anaae

= quot 7 2 9m 9IE€T-LOOOT AN XOX MON
Ce xu JOOS [eI 00S

Vs 3) IM: 3 a) YIOA MAN JO POLYSIG WeyNosg

JOLYSICT sales payur) oy} Jo ospne Jorg
UOYPIAPJAI USET[OD eTqeiouoH]

afabogh fag PALE [apap haven] aT popeag hy [ly Up tpg hier

  

—

 

10920 [IN PeS¥2490OH

vay PHONDUG s0Oj4 PAYL ‘Bui vA IsP3
Teeid ney roe ozo no
Sovisod sn Ynes O2PId HAG
00S'0$ SdOdO AVT ONVESTVH
